Title: To Thomas Jefferson from Charles Eaton Haynes, 27 July 1825
From: Haynes, Charles Eaton
To: Jefferson, Thomas


Sir,
Sparta, Georgia
27th July, 1825
At the request of a friend who proposes to place a son at the University of Virginia, I beg leave to enquire of you what are the facilities & terms of instruction to students in that institution, particularly, in the science of law.I fear that applications of this nature are calculated to touch upon that time which would be devoted to other & more important avocations, & must request you to make the time & manner of your answer comport entirely with your convenience.With sentiments of profound respect & veneration, I am, Sir,Your Obt ServtCharles Eaton Haynes